July 26, 2012 James B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 6010 Washington, D.C.20549 Re:ProAssurance Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 22, 2012 Form 8-K dated May 7, 2012 Filed May 7, 2012 File No. 001-16533 Dear Mr. Rosenberg: We are in receipt of your letter dated June 27, 2012 and appreciate your comments with respect to the above listed reports of ProAssurance Corporation (the "Company").We are always looking to improve the financial disclosures that we make as a part of our public filings and look forward to working with you on the matters outlined in your letter. Our responses to your comments are listed below, in the sequence of the comments in your letter, with each comment reprinted prior to our response in order to aid your review.We are providing the information that you requested and where you have requested revised disclosure we have provided our proposed revision and identified the filing in which we intend to include the disclosure. The adequacy and accuracy of the disclosure in the filing is the responsibility of the Company.We acknowledge that Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to these filings.We also acknowledge that Staff comments may not be asserted as a defense in any proceeding initiated by the Commission or any person under the Federal securities laws of the United States. James B. Rosenberg Page 2 Comment 1: Please provide us proposed disclosure to be included in future periodic reports to include an explanation for the changes in cash provided (used) by operating activities, investing activities and financing activities for all periods presented.Your current disclosure only explains the changes in operating activities between 2011 and 2010. Response to Comment 1: We believe our current disclosure addresses the changes in cash provided (used) by financing and investing activities for the current period presented, but recognize that our disclosure could be reorganized and more clearly labeled to meet your request and make the discussion more understandable. In future filings, beginning with our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012, with respect to the request for an explanation of the changes in cash provided (used) by operating activities, investing activities and financing activities for all periods presented, we will make a disclosure that not only reorganizes and more clearly labels the information currently presented in the Liquidity and Capital Resources and Financial Condition section of Management’s Discussion and Analysis for the current period but also includes explanations of the changes in cash for all periods presented. We propose revising our future disclosure in our annual report on Form 10K, with our disclosure in quarterly reports on Form 10Q following the same format except abbreviated as appropriate for the quarterly report, as follows: Liquidity and Capital Resources and Financial Condition Overview ProAssurance Corporation is a holding company and is a legal entity separate and distinct from its subsidiaries. Because the holding company has no other business operations, dividends from its operating subsidiaries represent a significant source of funds for its obligations, including debt service and dividends. At December 31, 2011, we held cash and liquid investments of approximately $341.5 million outside of our insurance subsidiaries that are available for use without regulatory approval. Our insurance subsidiaries, in aggregate, are permitted to pay dividends of approximately $275 million over the course of 2012 without the prior approval of state insurance regulators. However, the payment of any dividend requires prior notice to the insurance regulator in the state of domicile and the regulator may prevent the dividend if, in its judgment, payment of the dividend would have an adverse effect on the surplus of the insurance subsidiary. In 2011, our insurance subsidiaries paid dividends of $254.6 million, of which $19.9 million was an approved extraordinary dividend. Operating Activities and Related Cash Flows The principal components of our operating cash flows are the excess of premiums collected and net investment income over losses paid and operating costs, including income taxes. Timing delays exist between the collection of premiums and the payment of losses associated with the premiums. Premiums are generally collected within the twelve-month period after the policy is written while our claim payments are generally paid over a more extended period of time. Likewise, timing delays exist between the payment of claims and the collection of any associated reinsurance recoveries. James B. Rosenberg Page 3 Our operating activities provided positive cash flows of approximately $159.4 million and $139.2 million for the years ended December 31, 2011 and 2010, respectively. Operating cash flows for 2011 and 2010 compare as follows: (In millions) Cash Flow Increase (Decrease) Cash provided by operating activities year ended December 31, 2010 $ Increase (decrease) in operating cash flows during 2011: Decrease in premium receipts, exclusive of APS (1) ) Increase in payments to reinsurers, exclusive of APS (2) (3 ) Decrease in losses paid, exclusive of APS (3) 44 Decrease in reinsurance recoveries, exclusive of APS (4) ) Increase in Federal and state income tax payments (5) (6 ) Cash flows attributable to operations acquired from APS (exclusive of tax payments or refunds) 25 Other amounts not individually significant, net (1
